1

2                                   UNITED STATES DISTRICT COURT

3                            FOR THE EASTERN DISTRICT OF CALIFORNIA

4
      DEBORAH BAREFIELD, as Administrator of                  1:18-cv-01442-LJO-JLT
5     the Estate of THOMAS W. HATCH,
                                                              ORDER RE: FILINGS IN THIS
6                              Plaintiff,                     CLOSED CASE
7                       v.
8     HSBC HOLDINGS, PLC; CALIBER HOME
      LOANS, INC., as Attorney in fact for U.S.
9     BANK, N.A., Trustee for LSF10 MASTER
      PARTICIPATION TRUST; SUMMIT
10    PROPERTY MANAGEMENT, INC.; DOES 1-
      20, inclusive,
11
                               Defendants.
12

13

14          In an order dated October 31, 2018, the Court dismissed Plaintiff’s complaint in this case as

15 duplicative of the complaint in another active case, Barefield v. HSBC Holdings, PLC, Case No. 18-cv-

16 00527-LJO-JLT. ECF No. 7. That order closed this case, and judgment was entered the same day. ECF

17 No. 8. Nevertheless, Plaintiff has added this case number (1:18-cv-01442) to her filings in her other,

18 active case (1:18-cv-00527). This has caused needless confusion and administrative burden for the

19 Court. This case remains closed, and further duplicative filing on this docket of papers relating to the

20 open case will not be permitted. If Plaintiff continues to include this docket number on filings relating

21 to her other case, they will not be filed in either case and will instead be returned to her for correction.

22 IT IS SO ORDERED.

23      Dated:     March 25, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

                                                          1
